Title: Jared Sparks to James Madison, 24 May 1831
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Boston,
                                
                                 May 24th. 1831
                            
                        
                        
                        I am under many obligations to you for your full and satisfactory letter, respecting the part taken by
                            Gouverneur Morris in the Convention. The information is valuable, & not to be obtained in any other Quarter.
                        I should not trouble you at present, were it not for a hint contained in the postscript to your letter,
                            respecting a pamphlet by Mr Morris on the threatened repeal of the law of Pennsylvania, which had been passed as necessary
                            to support the Bank of N. America. I can find no copy of this pamphlet, and if you will send me yours it will be a special
                            favor.
                        Mr Morris wrote many things in the newspapers during revolutionary times, but fragments of these only remain
                            among his papers. Will you have the goodness to indicate to me whatever articles or pamphlets of his writing at that
                            period are now in your memory? Did he write a pamphlet about Deane?
                        In touching on the Convention, I shall state the matter relating to Mr. Pinckney’s Draft, as I have heard it
                            from you, and from Mr Adams as reported to him by Mr King. Justice and truth seem to me to require this exposition. I
                            shall write to Charleston, and endeavor to have the Draft inspected, which was left by Mr. Pinckney. Your explanation,
                            that he probably added particulars as they arose in debate, and at last forgot what was original and what superadded, is
                            the only plausible way of accounting for the mystery, and it may pass for what it is worth. Should any thing occur to you,
                            which you may think proper to communicate to me on the subject, I shall be well pleased to receive it.
                        Pray can you inform me whether any others of the signers of the Constitution are now living except yourself?
                            With profound respect & best regards, I am, Sir, your much obliged, & most obt. sert.
                        
                        
                            
                                Jared Sparks
                            
                        
                    P. S.—I proposed to Jas. A. Hamilton to publish all the papers relating to the Farewell Address.
                            He deliberates & is doubtful. You know, perhaps, that Hamilton’s papers are in the hands of Mr Baylies of Masstts.,
                            who is now preparing a Memoir.
                        
                                                
                            
                            J. S.
                        